849 F.2d 1473
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ricardo V. MAYFIELD, Plaintiff-Appellant,v.CINCINNATI ENQUIRER, Defendant-Appellee.
No. 88-3098.
United States Court of Appeals, Sixth Circuit.
June 13, 1988.

Before BOYCE F. MARTIN, Jr., MILBURN and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This pro se Ohio plaintiff appeals the district court's judgment dismissing his complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Additionally, plaintiff requests the appointment of counsel.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff, a former employee of defendant Cincinnati Enquirer, alleged that he was wrongfully discharged from his employment.  He requested compensatory damages and a review of his discharge.  The district court determined that plaintiff failed to allege a violation of the constitution or federal laws.  The complaint was dismissed pursuant to 28 U.S.C. Sec. 1915(d).


3
Upon review, we conclude that the complaint was properly dismissed.   See Harris v. Johnson, 784 F.2d 222 (6th Cir.1986);  Malone v. Colyer, 710 F.2d 258 (6th Cir.1983).  Accordingly, the request for appointment of counsel is denied.  The judgment of dismissal is hereby affirmed for the reasons stated by the district court in its order filed December 23, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.